


Exhibit 10.64


APOLLO GROUP


October 3, 2013




Mr. Charles B. Edelstein
[Address redacted.]


Re:    Extension of Consultant Services Agreement


Dear Chas:


Reference is made to the Consulting Agreement between Charles B. Edelstein
(“Consultant”) and Apollo Group, Inc. (the “Company”) dated March 1, 2013 (the
“Agreement”). Pursuant to Section 2 of the Agreement, the Company and Consultant
hereby agree to amend the Agreement as follows:


Effective as of September 1, 2013, Section 2 of the Agreement is hereby amended
to read as follows:


2.
TERM OF AGREEMENT



This Agreement shall become effective on the date first set forth above and
shall continue in effect until February 28, 2014, unless terminated in
accordance with the provisions hereof. This Agreement may only be extended by
mutual agreement of the parties in writing. This Agreement shall terminate
immediately in the event of Consultant’s death.


Additionally, also effective as of September 1, 2013, the first paragraph of
Section 3 of the Agreement is hereby amended to read as follows:


3.
FEES AND EXPENSES



During the Consulting Period, Consultant shall be paid a fee of seven hundred
dollars ($700) per hour for each full hour spent providing services to the
Company under this Agreement and a pro-rated hourly amount for partial hours so
spent. Unless otherwise mutually agreed between the parties, Consultant shall
not spend more than eighteen (18) hours per month in providing services under
this Agreement.
































--------------------------------------------------------------------------------






Mr. Charles B. Edelstein
October 3, 2013
Page 2




Other than the terms and conditions that have been expressly modified by this
letter agreement, all terms and conditions of the Agreement remain in full force
and effect.


Sincerely,
 
 
 
 
 
 
 
 
 
 
 
 
 
 
APOLLO GROUP, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Fred Newton
 
 
 
 
 
 
Fred Newton
 
 
 
 
 
 
 
SVP Human Resources
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SO AGREED:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Charles B. Edelstein
 
 
Oct. 3, 2013
 
 
 
Charles B. Edelstein
 
 
Date
 
 











